First Investors Management Company, Inc. 110 Wall Street New York, New York 10005 October 28, 2011 Dear Shareholder: We are pleased to enclose the Proxy Statement and Prospectus (“Proxy Statement/Prospectus”) for a special meeting of shareholders of First Investors Life Series Blue Chip Fund (“Blue Chip Fund”), a series of First Investors Life Series Funds (“Trust”), to be held on December 8, 2011. The purpose of the meeting is to obtain the approval of shareholders for a proposal to reorganize Blue Chip Fund into First Investors Life Series Growth & Income Fund (“Growth & Income Fund”), another series of the Trust. If the reorganization is approved, it will take effect on or about December 16, 2011, or as soon as practicable thereafter once any regulatory approvals have been obtained. At that time, each shareholder of Blue Chip Fund automatically will become a shareholder of Growth & Income Fund and receive shares of Growth & Income Fund having an aggregate net asset value equal to the shareholder’s investment in Blue Chip Fund. The reorganization will not be implemented until certain approvals are obtained from the insurance regulators that oversee the insurance contracts that invest in Blue Chip Fund. The Trust’s Board of Trustees unanimously approved the reorganization and recommends that shareholders approve it as well. The Board believes that the reorganization will benefit Blue Chip Fund and its shareholders as a result of anticipated lower fees and expenses of Growth & Income Fund. Further, the reorganization is not expected to result in any tax consequences or changes in account values for shareholders. No sales load or commission will be imposed on shareholders in connection with the tax-free exchange of their shares. This Proxy Statement/Prospectus and the accompanying voting instruction card are being furnished to persons who have invested in Blue Chip Fund through variable annuity contracts or variable life insurance policies issued by First Investors Life Insurance Company (“FIL”). Although FIL is the sole shareholder of Blue Chip Fund, through certain of its separate accounts (“Separate Accounts”), it will vote shares that are attributable to variable annuity contracts or variable life insurance policies in accordance with the votes received from the contract owners. FIL will vote shares attributable to contract owners who do not vote in the same proportion that it votes shares attributable to those who do vote. Since contract owners essentially are entitled to instruct FIL on how to vote shares of Blue Chip Fund attributable to their contract or policy, we refer to them simply as “shareholders” in the Proxy Statement/Prospectus. Detailed information about the reorganization is contained in the enclosed materials. Please read the enclosed materials carefully before you vote. They contain information important for your decision-making process. 1 Whether or not you plan to attend the meeting in person, your vote is needed. Once you have decided how you will vote, please promptly complete, sign, date and return the enclosed voting instruction card(s). You may receive more than one set of proxy materials if you hold shares in more than one account. Please be sure to vote each voting instruction card you receive. Sincerely, Christopher H. Pinkerton President of First Investors Life Series Funds 2 FIRST INVESTORS LIFE SERIES FUNDS BLUE CHIP FUND 110 Wall Street
